IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRENT IVERSON,1                                §
                                               §    No. 158, 2020
     Petitioner Below,                         §
     Appellant,                                §
                                               §
     v.                                        §    Court Below–Family Court
                                               §    of the State of Delaware
MELISSA HUNT,                                  §
                                               §    File No. CK18-01911
     Respondent Below,                         §    Petition No. 18-21231
     Appellee.                                 §

                                 Submitted: October 30, 2020
                                 Decided: December 10, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                             ORDER

       After careful consideration of the parties’ briefs and the Family Court record,

we find it evident that the judgment of the Family Court should be affirmed on the

basis of and for the reasons assigned in the Family Court’s orders dated February

26, 2020, and March 26, 2020.2

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice

1
  The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
  In his opening brief, the appellant asked us to appoint counsel to assist him with his appeal.
Because there is no general right to counsel at State expense in civil litigation, see In re Hall, 2005
WL 2473791, at *1 (Del. Aug. 26, 2005), and we were able to understand the arguments that the
appellant made on appeal, we declined to exercise our discretion to appoint counsel to assist him
in these proceedings.